Case 2:19-cv-15444-MCA-MAH Document 8 Filed 10/28/19 Page 1 of 2 PageID: 98




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

              UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF NEW JERSEY
MALIBU MEDIA, LLC,

      Plaintiff,
v.                                             Case No. 2:19-cv-15444-MCA-MAH

JOHN DOE, subscriber assigned IP
address 184.152.100.54,

      Defendant.
                                       /

           PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                  WITH PREJUDICE OF JOHN DOE

      PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

John Doe was assigned the IP Address 184.152.100.54. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

                                           1
Case 2:19-cv-15444-MCA-MAH Document 8 Filed 10/28/19 Page 2 of 2 PageID: 99


      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

      Dated: October 28, 2019                Respectfully submitted,

                                             By: /s/ Patrick J. Cerillo
                                             Patrick J. Cerillo, Esq.
                                             Patrick J. Cerillo, LLC
                                             4 Walter Foran Blvd., Suite 402
                                             Flemington, NJ 08822
                                             Attorney ID No. 01481-1980
                                             T: (908) 284-0997
                                             F: (908) 284-0915
                                             pjcerillolaw@comcast.net
                                             Attorneys for Plaintiff



                           CERTIFICATE OF SERVICE

      I hereby certify that on October 28, 2019, I electronically filed the foregoing

document with the Clerk of the Court and all parties using the CM/ECF system.

Participants in the case who are registered CM/ECF users will be served by the

CM/ECF system.


                                             By: /s/ Patrick J. Cerillo
                                             Patrick J. Cerillo, Esq.




                                         2
